Per Curiam,
We adopt the following excerpts from the opinion of the court below: “In this case claimant’s husband sustained a compound fracture of the index finger of Ms *41right hand, in the course of his employment, on the 31st of March, 1921. He went to the State Hospital at Fountain Springs the next day [to be] operated on by Doctor J. C. Biddle......His death was due to dilatation of his heart, which was caused by the anesthetic administered to him for the purpose of performing a surgical operation on his injured finger. The injury to his finger was ‘violence to the physical structure of his body’...... The violence caused the injury, .the injury caused the operation, the operation caused the ansesthetization, the ansesthetization caused dilatation of the heart and dilatation of the heart caused death. Hence there was a causal connection between the [original] violence and [the subsequent] death.”
It is necessary to add only that there is ample testimony to sustain the award made by the referee and approved by the compensation board and the court below.
Judgment affirmed.